Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Examiner notes that all objections to the specification have been overcome by the amendment dated 05/17/2022.
Claim Rejections - 35 USC § 112
Examiner notes that the amendment dated 05/17/2022 has overcome all outstanding rejections under 112(b). 
Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a glass sheet comprising, as represented by mass percentage based on oxides: SiO2: from 65 to 75%, Al2O3: from 0 to 20%, MgO: from 0 to 5%, CaO: from 2 to 20%, Na2O: from 5 to 20%, K2O: from 0 to 10%, total iron in terms of Fe2O3 (t-Fe2O3): from 0.2 to 1.0%, TiO2: from 0.65 to 1.5%, and CeO2: from 0.1 to 2.0%, having a ratio (MgO/RO) of the content of MgO to RO of 0.20 or less, denoting RO as a total amount of MgO, CaO, SrO, and BaO as represented by mass percentage based on oxides, having Fe-redox, which is a mass ratio of divalent iron in terms of Fe2O3 to the total iron in terms of Fe2O3, of from 30 to 57%, having a visible light transmittance Tv_A specified in JIS R 3106 (1998) of 65% or more in terms of a 3.9-mm thickness of the glass sheet, having a solar transmittance Te specified in ISO-9050 (2003) of 50% or less in terms of a 3.9-mm thickness of the glass sheet, and having a dominant wavelength Dw of transmitted light specified in JIS Z 8701 (1999) of from 508 to 580 nm in terms of a 3.9-mm thickness of the glass sheet, wherein a value of A represented by the following formula is from 20 to 40: A=([t-Fe2O3]xFe-redox/[TiO2], wherein [t-Fe2O3] is the content (unit: mass%) of the total iron in terms of Fe2O3 (t-Fe2O3) and [TiO2] is the content (unit: mass%) of TiO2.
The closest prior art is considered to be Shimada et al. (US20130306900, hereinafter referred to as Shimada). Shimada discloses a glass sheet (see Shimada at [0154]). Shimada discloses an example of a glass with a SiO2 content of 70.2 mass%, Al2O3 of 3.2 mass%, MgO of 0.3 mass%, CaO of 8.7 mass%, Na2O of 14.1 mass%, K2O of 1.1 mass%, Fe2O3 of 0.53 mass%, TiO2 of 0.64 mass%, an MgO/RO ratio of MgO/(MgO+CaO) which is 0.3/(0.3+8.7)=0.033, a redox value of 49 where Examiner notes redox value correlates to Fe-Redox, and a dominant wavelength of 505nm (see Shimada at Table 5, Example 25). However, claim 1 was amended as of 05/17/2022 such that the A value must be between 20-40, which is not disclosed or reasonably made obvious by Shimada. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the glass sheet as claimed in independent claim 1.
All claims not specifically addressed are allowed because they depend on an allowed claim, or because they contain the allowable limitations of an otherwise allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731